NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FENGJIE ZHANG,                                  No.    15-72220

                Petitioner,                     Agency No. A201-043-740

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Fengjie Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Guo v. Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018).

We grant in part and deny in part the petition for review, and we remand.

      As to asylum and withholding of removal, the record compels the conclusion

that the cumulative harm Zhang suffered in China rose to the level of persecution.

Id. at 1213-17 (finding petitioner suffered past persecution because of his religious

beliefs where he was detained, beaten, forced to sign a document promising not to

attend a home church, and required to report to the police weekly); see also Guo v.

Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (totality of the circumstances

compelled finding of persecution). Thus, we grant the petition for review as to

Zhang’s asylum and withholding of removal claims, and remand to the agency for

further proceedings consistent with this disposition. See Guo, 897 F.3d at 1217;

see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      We do not reach Zhang’s contentions as to the one-year asylum filing

deadline, adverse credibility, and corroboration because the BIA did not decide

those issues. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(“In reviewing the decision of the BIA, we consider only the grounds relied upon

by that agency.” (citation and internal quotation marks omitted)).

      In his opening brief, Zhang does not challenge the agency’s denial of CAT

relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).



                                          2                                    15-72220
Thus, we deny the petition for review as to Zhang’s CAT claim.

      The government shall bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                         3                                15-72220